DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/22 has been entered.
 Claim Objections
Claims 1, 4, 5 and 8 are objected to because of the following informalities:  
In each of independent claims 1 and 8, within the newly added limitation beginning with “such that,” Applicant recites in the last line thereof “beyond the interface between the wellbore and wall formation.”  It appears “wall” may be out of place in that the specification describes placement of the mixture beyond the interface between the wellbore wall and formation.  Revision and replacement with -beyond the interface between the wellbore wall and .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “comparable” in each of independent claims 1 and 8 is a relative term which renders the claim indefinite. The term “comparable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “comparable” within Applicant’s newly added limitation within each of independent claims 1 and 8 renders the claims indefinite in that it is unclear as to the degree of likeness required for the consistency of the mixture and that of oil. All things are indeed “comparable” and it is unclear if Applicant is intending to require a particular degree of comparability and/or likeness of the two consistency of the two elements by use of the newly added limitation.  Clarification is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 3,209,826) in view of Hess (US 3,850,249)
	With respect to independent claims 1 and 8, Young discloses a method for consolidating loose water wetted sand for hydrocarbon recovery (col. 1, l. 11-14; col. 4, l. 28-30; col. 11, l. 58-59; col. 12, l. 28), the method comprising the steps of: introducing a latent acid (col. 2, l. 70-col. 3, l. 75) and a monomer/furfuryl alcohol (col. 4, l. 9-12; col. 12, l. 10-12) into a hydrocarbon-bearing formation via a wellbore (col. 4, l. 63-75; col. 12, l. 16-55) and allowing the mixture to be delivered into the formation beyond the interface between the wellbore wall and formation (col. 4, l. 63-75, where the latent acid is selected from the group as claimed (col. 2, l. 70-col. 3, l. 75, wherein, for example, at least butyl oxalate is disclosed, i.e., a carboxylic acid ester of an oxalic acid); contacting a water-containing region of the hydrocarbon-bearing formation (col. 1, l. 11-14; col. 11, l. 58-59; col. 12, l. 28) and where the monomer comprises furfuryl alcohol (col. 4, l. 9-12; col. 12, l. 10-12); contacting a water-contaminated region of the hydrocarbon bearing formation (col. 4, l. 28-30); hydrolyzing the latent acid in the water-containing region to form an acid catalyst (col. 4, l. 24-37; col. 4, l. 70-72); and polymerizing the monomer using the acid catalyst to form a resin, wherein the acid catalyst catalyzes polymerization of the monomer to form the resin (col. 4, l. 72-75).
	With regard to the mixture of latent acid and monomer as oil-soluble such that the mixture has a consistency comparable to oil allowing the mixture to be delivered into the formation beyond the interface between the wellbore wall and formation, Young suggests wherein the acid producing chemical, i.e., latent acid, may be dissolved in an oil (col. 2, l. 11-15), and further notes the acid forming compounds cited above as oil soluble (see above citations and col. 4, l. 67-68, wherein the acid producing chemical is dissolved in oil).  The reference further suggests both the acid-curing resin and acid forming compounds as introduced into the sanding formation, i.e., thereby providing for a mixture of such as “allowed” to be delivered into the formation beyond the interface between the wellbore wall and formation.  Since Young provides for the same latent acid and furfuryl alcohol, as instantly claimed, as well as for the same result from a mixture thereof, i.e., placement beyond the interface between the wellbore wall and formation, it is the position of the Office that such a mixture would indeed be oil-soluble such that it has a consistency “comparable” to oil as instantly claimed, since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If there is any difference between the mixture of Young and that of the instant claims, the difference would have been minor and obvious.  It is of further note, any consistency is indeed “comparable” to oil insofar as because any one particular thing, i.e., the mixture of latent acid and monomer, can be compared to another thing, i.e., oil.  
Young discloses wherein the water that is present for hydrolyzing the latent acid may be present as a result of water contamination from the water wetted surfaces of the solids to be consolidated (col. 4, l. 28-30).  The reference, however, is silent to the method as for controlling excess water production in a water-bearing region of the hydrocarbon formation as claimed.  
Hess teaches methods of use of an acid-settable resin within a formation wherein water incursion is occurring into the wellbore via a permeable sand formation and it is desired to correct such water incursion (col. 2, l. 54-62); an acid-releasing compound is used to catalyze the setting of the acid-settable resin therein (col. 4, l. 53-55).  Since Young discloses the method above as for consolidating a permeable sand formation wherein water contamination of wetted surface solids may be present therein, and Hess further suggests wherein water incursion may occur through a permeable sand zone of a formation, it would have been obvious to one having ordinary skill in the art, in consolidating the water wetted/contaminated solids of the permeable sand formation of Young, to try such in a permeable sand zone experiencing water incursion, i.e., a water-bearing region, as suggested by Hess, in order to consolidate the water wetted/contaminated sands therein by hydrolysis of the acid-forming chemicals by such water, so as to cure the acid curable resin system therein and prevent further incursion of water within such a water-bearing region.  
	With further regard to the furfuryl alcohol of Young, the Examiner acknowledges the reference does not explicitly specify such as a monomer as in claim 1 or as one or more of a prepolymer and an oligomer, as in claim 8; Hess further teaches acid-settable liquids including furfuryl alcohol (col. 4, l. 36-37) wherein such include monomers thereof, prepolymers thereof and oligomers thereof (col. 4, l. 24-28).  As such, it would have been obvious to one having ordinary skill in the art to try a furfuryl alcohol in monomer form and/or prepolymer/oligomer form as the acid curable resin system of Young since such are known options of furfuryl alcohol for use in a subterranean formation that are capable of forming a resin upon reaction thereof with an acid-releasing compound.  
	With respect to dependent claim 4, Young discloses where the resin is a furan based resin (Young discloses a furfuryl alcohol resin, as set forth above, and such are considered types of a furan based resin; see evidence in Conclusion).
With respect to dependent claim 5, Young discloses wherein the introducing step further includes introducing one selected form the group as claimed (col. 13, l. 20-col. 14, l. 5, wherein the furfuryl alcohol resin systems are used with a silane, i.e., a coupling agent). 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0144638 (previously cited) discloses furfuryl alcohol resins as furan based resins ([0017]).
US 4,342,396 discloses selective plugging of water-rich strata by injection of an oil-soluble resin emulsion therein wherein an ester hydrolyzes in-situ to form a carboxylic acid.
US 5,712,314 discloses wherein it is essential that an acid catalyst be oil soluble so that it may be incorporated in a resin solvent solution so as to permit thorough mixing of the catalyst which is essential in order to ensure that the polymerization reaction occurs uniformly throughout the entire mass of sand consolidation chemical placed in the formation. 
US 3,759,327 discloses an acid catalyzed resin and an acid producing material used to consolidate a formation upon hydrolysis of the acid-producing material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/08/22